Citation Nr: 1548175	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  13-02 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES


1.  Entitlement to an initial increased rating in excess of 10 percent for a chronic right ankle sprain.
 
2.  Entitlement to service connection for a low back disability, diagnosed as a low back strain.

3.  Entitlement to service connection for fatigue, claimed as chronic fatigue syndrome, to include as related to an undiagnosed illness.

4.  Entitlement to service connection for muscle pain, to include as related to an undiagnosed illness.

5.  Entitlement to service connection for migraine headaches, claimed as headaches, to include as related to an undiagnosed illness.
 
6.  Entitlement to service connection for sleep problems, diagnosed as sleep apnea, to include as related to an undiagnosed illness.
 
 
WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1986 to May 1993. 

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2010 and November 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In pertinent part of the May 2010 rating decision, the RO denied the Veteran's claims for entitlement to service connection for right ankle disorder, migraine headaches, fatigue disorder, low back disorder, muscle pain disorder, flat feet and skin rash.  The Veteran appealed the denial of his claims.  In the November 2012 rating decision, the RO awarded service connection for chronic right ankle sprain and assigned a 10 percent evaluation, effective from October 8, 2009.  The Veteran appealed the initial assigned evaluation. 

The Veteran testified at a Board hearing in January 2014 before the undersigned Veterans Law Judge.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2)  apply to a hearing before the Board).  A transcript of the proceeding has been associated with the electronic claims file.

In February 2015, the Board remanded the matters to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding VA treatment records and providing the Veteran with VA examinations in conjunction with his claims.  

Based on the findings from a June 2015 VA examination, the AMC, in a July 2015 rating  decision, awarded service connection for bilateral pes planus and chronic tinea corporis (skin rash), and assigned 30 percent and noncompensable evaluations, respectively.  Given the award of the full benefit sought, those issues are no longer on appeal.  

During pendency of this appeal, the Veteran's claims folder was processed using the VA paperless claims processing systems, Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for migraine headaches and sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right ankle disability has been manifested by no more than persistent pain and swelling with prolonged walking and standing, as well as mild limitation of motion, but without evidence of marked limitation of motion, ankylosis, malunion of the os calcis or astragalus, or astragalectomy.

2.  The Veteran does not have chronic fatigue syndrome, and his chronic fatigue has been attributed as a symptom of obstructive sleep apnea and insomnia.

3.  The Veteran does not have fibromyalgia, and his muscle pain has been attributed as a symptom of his chronic lumbar strain.

4.  The Veteran's current diagnosed chronic lumbar strain is likely related to his period of service, to include as proximately caused by his service-connected pes planus. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

2.  The criteria for entitlement to service connection for chronic fatigue, to include chronic fatigue syndrome as a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

3.  The criteria for entitlement to service connection for muscle pain, to include as a qualifying chronic disability or undiagnosed illness under 38 C.F.R. § 3.317, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

4.  The criteria for entitlement to service connection for low back disability, diagnosed as chronic lumbar strain, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In this case, the Veteran was advised in October 2010 of the evidence and information necessary to substantiate his claims, and the responsibilities of the Veteran and VA in obtaining such evidence.  He was specifically notified on how to substantiate a claim for service connection.  The Veteran was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman. 

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his claim for service connection. 

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the available record includes service treatment records, post-service VA medical treatment reports, and the Veteran's own statements.  The Board acknowledges that there are outstanding service personnel records as well as there might be outstanding VA treatment records dated prior to 1999.  However, those records would not impact the matters adjudicated below.  Notably, the crux of the Veteran's chronic fatigue and muscle pain claims are the absence of separate diagnosed disabilities, which have not been shown at any point during the pendency of the appeal.  Additional medical evidence that pre-dates those claims would not impact the merits.  In that regard, the medical evidence demonstrates that those claimed disorders are symptoms apart of the claims that are being addressed in the remand portion below.  Further, there is sufficient medical evidence of record to evaluate the severity of the Veteran's right ankle disability claim, to include in-service treatment records as well as post-service treatment records that adequately reflect both the history and current severity of his disability. 

To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fair adjudication of the Veteran's claims.  The Board finds that the notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained. There is no evidence that any additional relevant treatment records exist, and the Veteran has not so alleged.

The Veteran was provided with VA examinations in April 2010, October 2012 and June 2015.  In each examination report, the examiner identified the nature of the Veteran's claimed disorder and recorded his reported history as well as the findings from clinical examination.  Both the October 2012 and June 2015 VA examiners provided medical conclusions regarding the etiology of the Veteran's claimed disorders; however, the Board found the 2012 VA examiner's opinion to be problematic.  Any deficiencies in the 2012 VA examination report were addressed by the VA examiner in the June 2015 VA examination reports.  The June 2015 reports demonstrate that the medical examiner reviewed the evidence of record and rendered an appropriate opinions based on the questions presented by the Board. These opinions were rendered after a thorough review of the claims file and are supported by the evidence of record.  

The Board finds that the VA examination reports and the 2015 medical opinions are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO/AMC has substantially complied with the Board's February 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

 Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

 The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he testified before the undersigned Board member.

2.  Initial Increased Rating 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's service-connected right ankle disorder is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Under Diagnostic Code 5271, marked limitation of motion of the ankle warrants a 20 percent evaluation.  A moderate limitation of motion of the ankle warrants a 10 percent evaluation.  38 C.F.R. § 4.71, Plate II indicates that normal ankle dorsiflexion is from 0 to 20 degrees and normal ankle plantar flexion is from 0 to 45 degrees.

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The Veteran seeks entitlement to a higher evaluation for his right ankle disability.  He believes that the severity of his right ankle disability is more severe than reflected by the criteria associated with the current assigned 10 percent evaluation.  The Veteran has reported that his right ankle disability interferes with ability to drive, to climb and descend stairs, and to stand and walk for prolonged periods.  His disability has impacted him at work which requires him to stand, climb stairs, and walk throughout the day.  See January 2014 Board hearing transcript.  

Evidence relevant to the level of severity of the Veteran's right ankle disability includes VA examinations dated in April 2010, October 2012, and June 2015.  Collectively, these VA examination reports show the Veteran reported a history of in-service right ankle sprain which never completely resolved.  He reported that he has experienced persistent right ankle problems since his period of service.  With respect to current symptoms, the Veteran complained of intermittent pain and swelling, and occasional instability, with flare-ups in symptoms as result of prolonged standing and walking.  The Veteran further reported that he had difficulty with climbing stairs.  The Veteran reported that he wore military-type boots to provide support for his right ankle.  

On clinical evaluations, the Veteran had range of motion in his right ankle limited at most to 10 degrees on dorsiflexion and 35 degrees on plantarflexion.  None of the VA examiners found that the Veteran had additional limitation of motion in his right ankle after repetitive use or due to pain.  There was evidence of tenderness and painful motion, but no evidence of anklyosis or instability noted during the examinations.  The Veteran's right ankle disability caused him functional impairment that resulted in interference with standing and weightbearing, disturbances in locomotion, and limitation of motion.   X-ray films of the right ankle were negative for degenerative arthritis until the June 2015 VA examination.  The June 2015 VA examiner concluded that the Veteran's right ankle disability caused him mild limitation of motion and did not result in ankylosis. 

With the exception of the VA examination reports, VA treatment records show no complaints for right ankle problems.

 Considering the pertinent evidence in light of the above, the Board finds that initial evaluation in excess of 10 percent for the Veteran's right ankle disability is not warranted.  As noted, a higher, 20 percent, rating for limitation of motion of the ankle pursuant to Diagnostic Code 5271 requires marked limitation of motion.  See 38 C.F.R. § 4.71a.  In this case, the evidence shows that the Veteran's range of motion for his ankles is at least 10 out 20 degrees for dorsiflexion and at least 35 out 45 degrees of plantar flexion, which still allows for sufficient movement of the ankle to be characterized as only involving mild limitation of motion by the June 2015 VA examiner.  Thus, the medical evidence documents that the service-connected ankle disability is productive of no more moderate limitation of motion of the ankle under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a. 

The Board has considered additional loss of function per 38 C.F.R. §§ 4.40 and 4.45, Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011) and DeLuca, supra.  The Veteran's additional symptoms include intermittent pain and swelling, and occasional instability, and the Veteran has functional impairment involving disturbance of locomotion and interference with standing and weightbearing.  However, the June 2015 VA examiner found that the Veteran's disability resulted in no more than mild impairment.  The Board finds that the current assigned 10 percent evaluation already considers the additional functional limitation due to pain and swelling that is tantamount to the moderate degree of impairment required to support the current assigned 10 percent evaluation.  38 C.F.R. § 4.71a, Code 5271. As such, a higher evaluation of 20 percent for marked limitation of motion is not warranted.  Id.  

Accordingly, the Board finds that the 10 percent evaluation for right ankle disability is appropriate and that the degree of impairment resulting from the service-connected right ankle disability in this case does not more nearly approximate the next higher rating.

The Board has also considered the potential applicability of other rating codes for the Veteran's disabilities.  However, no separate evaluation is warranted under any of the other diagnostic codes.  The Veteran has not been diagnosed with ankylosis of either ankle, malunion of os calcis or astragalus, or astragalectomy and therefore Diagnostic Codes 5270 and 5272-5274 are not applicable. 

There is X-ray evidence of right ankle arthritis in the June 2015 VA examination. However, arthritis is rated on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Since the 10 percent rating under Diagnostic Code 5271 is based on limitation of ankle motion, a separate rating for arthritis would constitute prohibited pyramiding and is not warranted.  38 C.F.R. § 4.14.

In addition to the medical evidence, the Board has considered the Veteran's statements in support of his claim.  The Veteran, as a layman, is competent to report matters of which he has personal knowledge, such as pain and limitation of motion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  However, as a layman without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his orthopedic disabilities in relation to the applicable rating criteria.  Medical examiners, including the VA compensation examiners, have measured the objective range of motion testing and evaluated x-rays in determining the overall severity of his right ankle disability.  These determinations are multi-factorial, not just predicated on lay statements, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

A higher evaluation is not warranted for the Veteran's right ankle disability.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for initial evaluation in excess of 10 percent e must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration for any of the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Agency of Original Jurisdiction or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right ankle disability with the established criteria found in the rating schedule.  The Board finds that the disability at issue is addressed by the rating criteria under which each such disability is rated.  In this regard, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to service-connected right ankle disability which ultimately result in limitation of motion.  There are no additional symptoms of the Veteran's service-connected ankle disability that are not contemplated by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. 

Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for any of the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39   (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, the Veteran has not alleged, and the evidence does not show, that his right ankle disability renders him unemployable.  Rather, the Veteran has consistently reported that he has maintained his employment as a supervisor, despite his right ankle disability.  There is no evidence of record that suggest the Veteran is incapable of obtaining or maintaining substantially gainful employment as a result of his service-connected disabilities.  Therefore, the issue of a TDIU has not been raised, and no further consideration of such is necessary.

In sum, Board finds that the preponderance of the evidence is against the initial increased rating claim on appeal; as such, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



3.  Service Connection 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty. 38 U.S.C.A. 
 §§ 1110, 1131; 38 C.F.R. § 3.303. 

 Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability. See38 U.S.C. § 1110; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

 Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

 Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181(1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

 It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Chronic Fatigue Syndrome and Muscle Pain 

The Veteran seeks entitlement to service connection for disabilities manifested by chronic fatigue and muscle pain.  The Veteran believes that he has chronic fatigue and muscle pain as a result of his service in the Persian Gulf. 

With respect to the Veteran's claim of chronic fatigue, in an April 2010 VA examination, the VA examiner noted that the Veteran did not meet the required six out of ten symptoms of the chronic fatigue syndrome diagnostic criteria.  The VA examiner therefore found the Veteran did not have a diagnosis of chronic fatigue syndrome.  

The Veteran was afforded another VA examination in June 2015, in which the VA examiner confirmed that the Veteran did not have a diagnosis of chronic fatigue syndrome.  The VA examiner further determined that the Veteran's fatigue complaints were not attributable to an undiagnosed illness.  Instead, the VA examiner concluded that the Veteran's fatigue complaints were related to his diagnosed sleep apnea and insomnia.  

As to the Veteran's claim regarding muscle pain, in his April 2010 VA examination, the Veteran reported muscle pain in his lower back.  The Veteran denied any other muscle problems or symptoms.  There was no complaint of generalized muscle ache or tender points.  On examination, there was spasm of the bilateral lower lumbar paraspinal muscles.  The examiner noted that there was no evidence of fibromyalgia.  The Veteran was afforded another VA examination in June 2015, in which the VA examiner confirmed that there was no evidence of fibromyalgia or other muscle disorder.  Rather, the VA examiner concluded that the Veteran's complaints of muscle pain were related to his chronic low back strain. 

In this case, the June 2015 VA examiner found that the Veteran's chronic fatigue is a symptom of his obstructive sleep apnea and insomnia and his muscle pain is a symptom of his chronic lumbar strain.  There is no medical evidence to the contrary.  In essence, the VA examiners explained that the Veteran's chronic fatigue is a symptoms of two underlying disorders, insomnia and sleep apnea, and his muscle pain is a symptom of his chronic lumbar strain.  No examiner has suggested any other etiology. 

Furthermore, the VA examiners in April 2010 and June 2015 specifically found that the Veteran did not have chronic fatigue syndrome or fibromyalgia. 

Since the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(i). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

In this regard, although the Veteran asserts his complaints are result of undiagnosed illness, the June 2015 VA examiner specifically stated that the Veteran's complaints are not attributable to an undiagnosed illness or chronic multisymptom illness resulting from his service in the Southwest Asia Theater of Operations.  See 38 C.F.R. § 3.317.  Moreover, the medical evidence shows that is complaints are attributable to diagnosed conditions as noted above.  

In other words, the Veteran does not have a disability manifested by chronic fatigue that is separate and apart from his insomnia and sleep apnea or a disability manifested by muscle pain that is separate and apart from his chronic lumbar strain.  Because the Veteran's fatigue and muscle pain are symptoms, rather than a disorder in and of itself, service connection is not warranted for fatigue and muscle pain.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

As the Veteran's fatigue and muscle pain are not separately diagnosed disabilities, service connection for fatigue and muscle pain is not warranted.

Low Back Disability 

The Veteran seeks entitlement to service connection for a low back disability.  He contends that he has a low back strain as a result of his active duty service, to include as result of injuries from a 1989 motor vehicle accident (MVA) and wear and tear from performing physical requirements.  

A review of the Veteran's service treatment records show that he sustained back injury during a July 1989 MVA, and he continued to seek physical therapy and chiropractic treatment for persistent low back pain in August 1989 and September 1989.  However, subsequent service treatment records fail to show complaints or treatment for low back problems.  The available records do not contain the report of examination or medical history at the time of the Veteran's separation. 

The Veteran initiated his claim for joint pain in October 2009, and during the April 2010 VA examination, the Veteran described a disability manifested by chronic low back pain.  At an October 2012 VA examination, the Veteran reported that he had a history of low back pain following a 1989 MVA and he has continued to experience symptoms of low back pain since then. 

In June 2015, the Veteran was afforded with another VA examination, which reflects a diagnosis of lumbosacral strain with degenerative arthritis.  The VA examiner noted that the Veteran had a history of back injury as result of 1989 MVA and the Veteran reported that he injured his low back during parachute jumps.  The VA examiner also noted that the Veteran's flat feet likely aggravated his chronic low back disorder based on a review of the medical literature.  Specifically, the VA examiner cited to medical literature that stated there is some evidence that flat feet are poor shock absorbers with regard to the lower back and cause higher incidence of low back pain.  The VA examiner further stated that the Veteran's degenerative arthritis represented a progression of his chronic lumbosacral strain.  

In a June 2015 VA muscle examination report, the same VA examiner found that the Veteran's muscle pain complaints were related to his chronic lumbosacral strain and further indicated that the current lumbosacral strain with degenerative arthritis was likely related to the Veteran's in-service back injuries from the 1989 MVA and parachute jumps as well as his pes planus disability.  However, when asked to clarify her medical conclusion, in a July 2015 addendum medical statement, the VA examiner concluded that it was less likely than not that the Veteran's current low back pain is related to his period of service.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's current lumbosacral strain with degenerative arthritis is related to his period of service.  Notwithstanding the lack of complaints and treatment for low back problems between 1989 and 2009, the Board finds that given the Veteran's competent and credible reports of ongoing low back pain since his in-service injuries as well as the initial favorable medical statement by the June 2015 VA examiner, the evidence is at least in equipoise as to whether his low back disability is related to the injuries he sustained in service.  Consequently, service connection is warranted.  Moreover, the June 2015 VA examiner found that the Veteran's current chronic lumbosacral strain was likely secondary to his service-connected pes planus.  See 38 C.F.R. § 3.310.  There is no medical opinion to the contrary. 

The Board finds the medical evidence of record is at least in equipoise. Accordingly, with resolution of the doubt in favor of the Veteran, the criteria for service connection are met and the appeal is granted.


ORDER

Entitlement to an initial increased rating in excess of 10 percent for a chronic right ankle sprain is denied. 
 
Entitlement to service connection for fatigue, claimed as chronic fatigue syndrome, to include as related to an undiagnosed illness, is denied. 

Entitlement to service connection for muscle pain, to include as related to an undiagnosed illness, is denied. 

Entitlement to service connection for a low back disability is granted. 


REMAND

The Veteran seeks entitlement to service connection for migraine headaches and sleep disorder.  Although these matters were previously remanded in February 2015, the Board finds that additional development is still necessary prior to adjudication of the claims. 

Initially, the Board notes that the report of examination prior to the Veteran's separation has not been associated with his service treatment records and no attempt has been made to obtain the Veteran's service personnel records.  The Board notes that a copy of the Veteran's separation examination may be located with his service personnel records.  On remand, additional efforts should be undertaken to attempt to obtain any personnel records and/or additional service treatment records.

In February 2015, the Board instructed that the Veteran's outstanding VA treatment records should be obtained and associated with the claims folder.  It was noted that he had reported receiving VA treatment since 1991.  While the record now contains his VA treatment records dated from 1999 to 2015, which were stored electronically, a further search of records that pre-date use of electronic records is still needed.  The record strongly suggests that the Veteran received VA treatment from 1991 to 1999 at the VA medical center in Alexandria (VAMC-Alexandria).  Notably, a single 1996 VA treatment notation shows that the Veteran failed to present for his follow-up appointment, which suggests he had previously received treatment.  The Board finds that efforts must be made to verify the existence of VA treatment records from 1991 to 1999, and obtain any outstanding records that are available.

A remand is also needed to obtain a supplemental VA medical opinion that addresses whether the Veteran's diagnosed migraine headaches are aggravated by his service-connected allergic rhinitis disability.  The record reasonably raises a theory of entitlement based on secondary service connection.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

This secondary theory of entitlement has not been fully developed as to these claimed conditions.  No examiner has been asked to offer a reasoned medical opinion the question, and the Veteran has not been afforded clear notice regarding secondary service connection.  On remand, proper notice must be accomplished, and a supplement VA medical opinion should be obtained.

Lastly, a remand is needed to afford the Veteran with a VA psychiatric examination to determine whether his claimed sleep disorder is an acquired psychiatric disorder that is related to his period of service.  Notably, the June 2015 VA chronic fatigue and sleep examinations both note that the Veteran's complaints of sleep disturbances and fatigue are associated with both mental and physical diagnosed disorders.  The June 2015 VA examiner specifically stated that the Veteran should be afforded a VA psychiatric examination in conjunction with his sleep disorder claim since the medical evidence reflected that the Veteran had a long history of sleep disturbances.  Moreover, the Veteran has provided competent lay evidence that he has experienced sleep disturbances since his service in the Persian Gulf.  On remand, the Veteran to determine whether his complaints of sleep disturbances is related to an acquired psychiatric disorder (e.g., insomnia) which first manifested during his period of service or is otherwise related to his period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and send him a notice letter which provides an explanation as to the elements necessary to substantiate his claims under the theory of secondary service connection as per 38 C.F.R. § 3.310  and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995).
 
2. Request the Veteran's service personnel records and separation examination from the National Personnel Records Center (NPRC) and other appropriate records depositories.  If it is determined that further attempts to obtain such records would be futile, the file should be so annotated, and the Veteran so notified. 

3. Contact the Alexandria VAMC and request records for treatment at that facility prior January 1999, to include a search of archived or paper records, since the Veteran's claimed treatment may pre-date use of electronic records at that facility.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

4. Arrange for the Veteran's claims folder to be reviewed by the appropriate specialist to provide a medical opinion on whether the Veteran's migraine headaches are secondary to his service-connected allergic rhinitis.  The examiner should state in the examination report that the claims file has been reviewed.  A new examination is not required unless it is determined to be necessary by the reviewing specialist.

Based on a review of the claims folder, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed migraine headaches are proximately caused or aggravated by his service-connected allergic rhinitis disabilities.  

Aggravation for VA purposes means the condition is worsened beyond the natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's migraine headaches found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected allergic rhinitis disability. 

An explanation for all opinions expressed must be provided.  If an opinion cannot be provided, it must be noted in the examination report, and an explanation provided for that conclusion.

5.  Schedule the Veteran for VA psychiatric examination with an appropriate examiner to determine the nature and etiology of his current sleep disability, to include as attributable to an acquired psychiatric disorder. The evidentiary record must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After the record review, a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a).  Does the Veteran have a diagnosed psychiatric disorder manifested by his complaints of fatigue and sleep disturbances at any time since 2009. 

b).  If so, the examiner should offer an opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such diagnosed psychiatric disorder was either incurred in, or is otherwise related to, the Veteran's active military service.  In doing so, the VA examiner is asked to discuss the Veteran's reported history of sleep disturbances and fatigue, as well as the medical evidence of record that reflects a history of sleep disturbances. 

An explanation for all opinions expressed must be provided.  If an opinion cannot be provided, it must be noted in the examination report, and an explanation provided for that conclusion.

6. Then, after ensuring any other necessary development has been completed and the remand instructions have been complied with, readjudicate the Veteran's service connection and increased rating claim with consideration of evidence received since the most recent supplemental statement of the case. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


